 



Exhibit 10.28

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
EXHIBIT, WHICH PORTIONS HAVE BEEN OMITTED AND REPLACED WITH [****] AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Professional Manufacturing Service Agreement
(for Use with Manufacturing Services Only)

This Agreement is hereby entered into on this 17th day of January, 2005 (the
“Effective Date”) by and between Packeteer, Inc. , of 10201 N. DeAnza Blvd.,
Cupertino, CA 95014 (hereinafter “Packeteer”), and Plexus Services Corp., of 55
Jewelers Park Drive, Neenah, WI 54956, (hereinafter “Plexus”).



1.   DEFINITIONS



a.   Affiliates

Any corporation or other entity controlled by, controlling, or under common
control with any other corporation or entity. “Control” means the direct or
indirect beneficial ownership of at least fifty (50%) percent of the voting
stock of, or at least a fifty (50%) percent interest in the income of, such
corporation or entity, or the power to elect at least fifty (50%) percent of the
directors or trustees of such corporation, or such other relationship which in
fact constitutes actual control.



b.   Assembly or Assemblies

Shall mean the systems that Plexus will manufacture for Packeteer and which has
completed all aspects of manufacture including, but not limited to, test and
packaging.



c.   Component Value

Shall mean Plexus’ standard cost for a given Component plus mark-up as defined
in Plexus’ then effective quote for an applicable Assembly.



d.   Components

Shall mean any and all material used in the manufacture of Packeteer’s
Assemblies.



e.   Customer-Supplied Components

Shall mean Components in Plexus’ possession that are provided by Packeteer at no
charge or at the then current Component Value less the Plexus markup to be used
solely for the manufacture of Packeteer’s Assemblies. Plexus shall pay such
Packeteer invoice net 30 day from date of invoice unless otherwise agreed.



f.   Demand

Shall mean quantities of Assemblies required by Packeteer and communicated to
Plexus via Forecast and/or Packeteer’s Purchase Orders.



g.   Engineering Change (“EC”)

Shall mean mechanical, software, electrical, design and/or specification changes
which, if made to the Assemblies, would affect the form, fit, function, delivery
schedule, performance, reliability, appearance, dimensions, tolerance, safety or
purchase price of such Assemblies or which would require any additional test.



h.   Excess Components

Shall mean those Components procured by Plexus in accordance with Section 4 and
that (i) are projected to be consumed by Plexus in the manufacture of Assemblies
in greater than [****] days based on Packeteer Demand, or (ii) have remained in
Plexus inventory for greater than [****] days; provided, however, that, in each
case, such value of the specific Excess Component exceeds $[****].



i.   Forecast



    “CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



Shall mean a non-binding nine (9) month rolling estimate of requirements
provided by Packeteer for each Assembly including the quantities to be
manufactured and the requested Delivery Date.



j.   Manufacturing Lead-Time

Shall mean the lead-time communicated by Plexus to Packeteer to kit Components
and manufacture an Assembly.



k.   Obsolete Components

Shall mean those Components procured by Plexus in accordance with Section 4 and
that have been removed from the bill of materials of all Assemblies, or which
appear on an Assembly bill of materials that has no Demand.



l.   OX Components

Shall mean Obsolete Components and Excess Components.



m.   OX Report

Shall mean the report issued by Plexus as described and defined in Section 2.b.
below. The report shall distinguish between Obsolete Components and Excess
Components



n.   Purchase Order

Shall mean an order by Packeteer, communicated via EDI, email, facsimile or
other means, to purchase Assemblies, at a stated quantity, unit price, and
delivery date.



o   . Quarterly Business Review (“QBR”)

Shall mean a strategic business meeting between Packeteer and Plexus to discuss
current business issues and opportunities as further defined in Section 6.



p.   Software

Shall mean any and all source and object code installed in the Assemblies as
detailed in the Specifications. Third party software licensed by Packeteer shall
be subject to Section 4.4 of this Agreement. Unless otherwise mutually agreed
upon in writing by Plexus and Packeteer subject to Section 4.1(c), all Software
installed into the Assemblies by Plexus shall be supplied by Packeteer.
Packeteer supplied Software shall be provided to Plexus at no charge.




q.   Specifications

Shall mean the manufacturing and test specifications and other documentation for
the Assemblies, which Specifications are set forth in Addendum 3 hereto. All
such Specifications shall be deemed Packeteer confidential and subject to the
confidentiality requirements set forth herein. Changes to the Specification
shall be managed via the EC process set forth in Section 9.



r.   Supplier

Shall mean any vendor, including Packeteer, that provides Components or services
to Plexus.



2.   PURPOSE, SCOPE, AND APPLICABLE DOCUMENTS

This Agreement sets forth the terms and conditions under which Plexus will
manufacture Assemblies for Packeteer and provide related services, other than
fulfillments services, which are set forth in the Order Fulfillment Services
Agreement and Order Fulfillment Statement of Work dated January 17, 2005, or
design services or other services which shall be agreed upon in a separate
agreement. In the event that such a separate written agreement is not signed,
such services shall be performed in accordance with the Order Fulfillment
Services Agreement with the exception of the warranty provision (Section 5
thereof), which shall be agreed upon by the parties in writing prior to the
engagement of any such services. All manufacture of Assemblies by Plexus shall
be solely for Packeteer and not for Plexus’ own internal use or other customers.
Plexus shall deliver to Packeteer’s specified location only that quantity of
Assemblies specified in Packeteer’s Purchase Orders, at prices and by the
Delivery Dates set forth in such accepted Purchase Orders. Packeteer reserves
the right to act in its discretion to meet its requirements for Assemblies,
internally, from Plexus or from any other sources.

Unless otherwise agreed, all manufacture shall be conducted in Nampa, Idaho. In
the event Plexus chooses to

“CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



relocate any of its manufacturing or other services being performed on the
behalf of Packeteer, Plexus agrees to provide Packeteer not less than one
hundred and eighty (180) prior written notice before making any such relocation
change.

Each party shall appoint a technical coordinator to maintain technical liaison
with the other party hereto in connection with the manufacture of the
Assemblies. Communication between the parties regarding design or engineering of
the Assemblies shall be between the designated coordinators.

The parties agree that (i) each of Plexus’ and Packeteer’s Affiliates shall be
entitled to the rights and benefits afforded Plexus and Packeteer, respectively,
hereunder, and (ii) Plexus and Packeteer shall cause any such Plexus or
Packeteer Affiliate participating in this Agreement to perform the obligations
of Plexus and Packeteer, respectively, hereunder as if named a party herein.
Each party shall be liable for the failure of any of its Affiliates to so
perform hereunder. No Plexus Affiliate shall perform services under this
Agreement without the express prior written consent of Packeteer.

This Agreement contains the following Addendums, which are incorporated herein
and made part of this Agreement:

Addendum 1 – Pricing as of the Effective Date
Addendum 2 – Quality Plan
Addendum 3 – Specifications
Addendum 4 – Reports
Addendum 5 – Transition Plan

In the event of any conflict between this Agreement and the Addendums attached
hereto, the Addendums shall control.



3.   TERM

The term of this Agreement shall be from the Effective Date and continue for a
period of twelve (12) months, and shall be automatically extended for successive
terms of one (1) year each unless either party terminates this Agreement subject
to Section 15 below.



4.   FORECASTS/ORDERING/INVENTORY/DELIVERY/TITLE



4.1   Forecasts and Purchase Orders



a.   Forecasts. Packeteer agrees to provide Plexus an updated Forecast each
month for each Assembly manufactured by Plexus.



b.  Purchase Orders. Packeteer agrees to issue Purchase Orders for an Assembly
thirty days prior to the Delivery Date. So long as the Purchase Order is
reasonably consistent with the quantity and type of Assemblies set forth in
Packeteer’s previously issued Forecasts (e.g. within plus or minus [****]% or
Section 4.2 below), which Forecasts provide Plexus reasonably sufficient
lead-times to procure Components, and subject to Component availability from the
supply chain, Plexus will accept the Purchase Order. Plexus shall provide
Packeteer an acknowledgement of receipt of a Purchase Order within one
(1) business day. Plexus may reject the Purchase Order if unable to procure
Components. Any rejection by Plexus of a Purchase Order shall be accompanied
with an explanation of the reasons for the rejection within five (5) business
days of receipt of the Purchase Order or such Purchase Order shall be deemed
accepted. Plexus will make reasonable efforts to accommodate all Purchase
Orders. If Plexus rejects a Purchase Order solely due to the Delivery Date
specified by Packeteer, Plexus shall along with its explanation of the reason
for the rejection provide an alternative acceptable Delivery Date for
Packeteer’s written approval. Upon acceptance of each Purchase Order, Plexus
will manufacture, conduct final testing and package the Assemblies called for by
such Purchase Order all in accordance with Packeteer’s Specifications.

“CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



c. Component Procurement. Unless otherwise agreed by the parties, Plexus will
procure only those Components necessary to fulfill Demand and for which the
Component lead-times require that Plexus procure such items in advance.
Notwithstanding the forgoing, Plexus will provide Packeteer with a list (a “LLT
Component List”) of all Components having a lead-time longer than ninety
(90) days (“LLT Components”) at each QBR. So long as a LLT Component has been
included on a LLT Component List previously provided to Packeteer, Plexus shall
be entitled to procure the same. If a Component becomes a LLT Component between
QBRs, Plexus will notify Packeteer of the same, and add the Component to the LLT
Component List, prior to procuring the same. Further, Plexus shall at each QBR,
or more frequently if requested by Packeteer, provide Packeteer a list of the
lead-times for all required Components and a list of Components subject to
minimum or economical order quantities. The LLT Component List may be included
in such list so long as Plexus makes clear the lead-time of these Components.
Packeteer acknowledges that Plexus may be required by Suppliers to procure
Components in minimum or economic order quantities and that such quantity may
exceed Packeteer’s actual Demand. Packeteer will be liable for any such minimum
or economic order quantities so procured by Plexus, provided that Packeteer has
provided Plexus written approval to order such minimum or economic order
quantities. Plexus shall notify Packeteer of such instances where minimum or
economical order quantities would reduce the Component Value. Should any third
party Software be included in the Assemblies manufactured by Plexus hereunder,
Packeteer and Plexus will work together to determine (i) whether Packeteer or
Plexus will be the direct licensee of such Software, and (ii) in the event
Plexus is to be responsible for licensing such third party Software, the scope
of an appropriate license to seek from such third party Software provider,
including the right to sublicense such Software to Packeteer and Packeteer’s
customers. Plexus will install all Software in accordance with the
Specifications.

d. Manufacture of Assemblies. Plexus will manufacture Assemblies to support the
Delivery Date set forth in Packeteer’s accepted Purchase Order. Plexus will
communicate to Packeteer on hand quantities of manufactured Assemblies (finished
goods inventory reporting) weekly, or as frequently as may otherwise be
requested by Packeteer. Such finished Assembly Report shall include such
information as Packeteer specifies and shall be in a format as reasonably
requested by Packeteer.

4.2 Demand Changes and Cancellation

Within [****] days of the Delivery Date (the “Frozen Period”), Purchase Orders
may not be changed in relation to: (i) the quantities (increase or decrease),
(ii) rescheduling the Delivery Date (accelerated or delayed) or
(iii) cancellation. Packeteer shall be entitled to change quantities (increase
or decrease) or reschedule delivery (acceleration or delay), or cancel Purchase
Orders with a Delivery Date extending beyond the Frozen Period according to the
table below (provided that any acceleration or increase is subject to Component
availability):

          Number of days       prior to Delivery Date   % Change  
[****]
    +/-[****] %
>[****]
    +/-[****] %

Packeteer may reschedule Purchase Orders as often as Packeteer chooses, but such
rescheduling shall be in accordance with the above limits and will not exceed a
maximum of [****] days from the originally scheduled Delivery Date unless
mutually agreed to in writing. In addition, in the event a Purchase Order is
cancelled inside the [****] day Frozen Period, Packeteer will pay Plexus, within
thirty (30) days of the date of Plexus’ invoice, for any Assemblies in Plexus
finished goods inventory that are subject to Packeteer’s cancellation at the
full applicable price of the same. With respect to any work-in-process that is
cancelled by Packeteer during the Frozen Period, Packeteer shall, at its
choosing, either (i) direct Plexus to complete the assembly of work-in process
into Assemblies and pay Plexus the full applicable price of the same, or (ii)
direct Plexus to cease manufacturing and pay Plexus for the work-in-process
based on percentage completion, as reasonably determined by the parties. Plexus
agrees to use its reasonable efforts to return, reuse, or sell any Components
covered by the canceled portion of the applicable Purchase Order. Plexus will
make good faith efforts to effectively minimize costs associated with such
cancellation. Any changes in Demand will be subject to Component liability under
Section 7.

“CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



Plexus will make all reasonable efforts to accommodate any increase in Demand by
Packeteer. Plexus will notify Packeteer as soon as practicable of any Components
impeding Packeteer requested increase in Demand. Should any additional costs be
required to expedite delivery of Assemblies or Components to meet Packeteer’s
increase in Demand, Plexus will notify Packeteer of the same and, if approved by
Packeteer, Packeteer shall pay Plexus for such additional cost subject to
Section 5.

Plexus agrees to use its reasonable effort to accommodate changes in versions or
Engineering Changes of an Assembly within a reasonable time after receiving a
written request for such change.



4.3   Delivery

The delivery date for an Assembly will be the delivery date set forth in
Packeteer’s Purchase Order accepted in writing by Plexus (the “Delivery Date”).
Assemblies will be shipped by Plexus FCA (Incoterms 2000) Plexus’ plant of
manufacture. Completed Assemblies will be deemed delivered and title and risk of
loss shall be transferred to Packeteer upon Plexus’ release of Assemblies to the
carrier for shipment or stocking of the Assemblies in its finished goods
inventory, whichever comes first. Assemblies shall not be deemed complete until
they have passed all quality requirements set forth in the Quality Plan. Plexus
is responsible for insurance for the Assemblies while the Assemblies are under
Plexus’ control and will name Packeteer as loss payee under such insurance.
Plexus will not cause to occur any lien or encumbrance on Customer-Supplied
Components and shall insure the same at the replacement value thereof while in
its possession under the terms of Plexus’ then current insurance policies and
Packeteer shall be named a loss payee. Packeteer may specify the carrier by so
indicating within a mutually agreeable, reasonable period of time prior to
shipment.

Delivery in Installments. Plexus may fill a Purchase Order in installments, but
only in mutually agreeable partial quantities and at mutually agreeable
intervals.

In the event of a shortfall of production or deliveries where Plexus will not
meet Packeteer’s Delivery Dates, Plexus shall allocate to Packeteer a percentage
of its capacity not less than Packeteer’s percentage share of Plexus’ total
manufacturing capacity using the same manufacturing facilities during the three
(3) months prior to the first month in which the shortfall occurred.



4.4   Components and Software Supplied by Packeteer

Packeteer may provide Plexus with Customer-Supplied Components, Software or
Components purchased by Plexus from Packeteer that are required to manufacture
Packeteer’s Assemblies. Packeteer will be responsible as a Supplier to Plexus
for the quality and on-time delivery of such Customer-Supplied Components and
Software supplied to Plexus by Packeteer. Title and risk of loss to
Customer-Supplied Components and Software shall at all times remain with
Packeteer. Plexus will not cause to occur any lien or encumbrance on
Customer-Supplied Components or Software and shall insure the same at the
replacement value thereof while in its possession under the terms of Plexus’
then current insurance policies reasonably acceptable to Packeteer and Packeteer
shall be named a loss payee. Any Customer-Supplied Components and Software
incorporated in the Assemblies will be without warranty by Plexus of any kind,
however, Plexus agrees to reasonably work with Packeteer to obtain warranty from
the manufacturer of such Components or Software.

Packeteer’s inability to provide defect-free Customer-Supplied Components or
Software in a timely manner may affect Plexus’ ability to meet Delivery Dates.
Any additional expenses that Plexus must incur due to delayed shipment resulting
from a quality or delivery issue from Packeteer will be borne by Packeteer. In
addition, Plexus reserves the right to define a new Delivery Date based upon the
availability and condition of Components or Software supplied by Packeteer.

Packeteer may identify to Plexus certain Components and/or Software that must be
used in the manufacturing, test or packaging of the Assemblies. These Components
and/or Software may be consigned by Packeteer as Customer-Supplied Components or
Packeteer supplied Software or Plexus may be directed by Packeteer to purchase
such Components from Packeteer’s approved vendor list (AVL). If Plexus offers an
alternative to Packeteer’s AVL, the alternative must be approved in writing by
Packeteer prior to use in production of the Assemblies.

“CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



If computer programming or programmed Software is incorporated in the
Assemblies, procurement of such programming shall be the responsibility of
Plexus or Packeteer as set forth in the applicable Specifications or Bill of
Materials. Plexus shall comply with any restrictions or payment obligations
imposed by the original source. There shall be no payment or reimbursement
obligation on Packeteer’s part for programming obtained or provided by Plexus
unless such payments or reimbursements are set forth in a Bill of Materials that
indicates that Packeteer has accepted such obligation (any such costs will be
included in Plexus’ quotes). Programmable parts should be programmed as close to
the manufacturing date as practical to reduce material costs. Packeteer will be
liable for a maximum of three (3) weeks inventory (based on future Demand) on
programmed parts that are scrapped due to changes in programming.



5.   PRICING/PAYMENT/INSURANCE



5.1   Pricing

The purchase price per Assembly and other costs to be paid by Packeteer for
Assemblies are specified in Addendum 1. Plexus labor and machine rates,
including Plexus profit and markup rates shall be fixed for the initial [****]
of this Agreement. Following the [****] period, any price changes shall be
mutually agreed upon by the parties. Subject to the effect of any change to the
bill of materials (including the Supplier of a Component), which shall be
addressed under the process set forth in Section 9, Prices for Components and
Software licensed directly by Plexus shall be [****]. Both parties agree to pay
for their respective travel and travel related out-of-pocket costs unless
otherwise specifically agreed to in writing. The prices quoted do not include,
unless specifically stated otherwise, the cost for testing (except with respect
to testing set forth in the Quality Plan or Specifications required to be
performed by Plexus)and/or submittals for Assembly approvals or any annual file
maintenance fee, such as for UL, VDE, CSA or FCC. Prior to any such services
outside of this Agreement being provided by Plexus or Plexus incurring any costs
which it will look to Packeteer to reimburse, the parties must first mutually
agree to such terms and conditions in writing and Packeteer must issue a
Purchase Order to Plexus for such services. Unless otherwise agreed by Plexus in
writing, prices quoted are FCA Plexus’ manufacturing facility. Plexus’ price
quotations are based upon drawings, specifications, and other written
information available to Plexus at the time of quotation. Any additional or
different data supplied thereafter may require price adjustments. Pricing will
be reviewed at QBRs conducted by the parties on a quarterly basis. In the event
new pricing is agreed to at a QBR (or at any other time by mutual, written
agreement), such new pricing will be implemented on shipments by Plexus
beginning on the day following such agreement. On the day new pricing is
implemented, Plexus will also write-down or write-up, as applicable, existing
raw materials, and work-in-process held by it to reflect the new agreed to
pricing and invoice or credit Packeteer for the same, as applicable.



5.2   Payment

Unless otherwise stated herein, all payments hereunder by Packeteer to Plexus
shall be made in US Dollars within thirty (30) calendar days following the date
of the invoice without set-off of any kind. Packeteer shall report any believed
discrepancies in Plexus’ invoices no later than fifteen (15) days after the date
of invoice. Invoices not paid within thirty (30) days of the date thereof will
be subject to an interest charge equal to the lesser of 1% per month or the
highest rate allowed by law.



5.3   Invoicing

Plexus may invoice for the Assemblies only after the completed Assemblies are
deemed delivered as provided under Section 4.3. Invoicing for OX Components
shall be subject to Section 7 below. Along with the invoice, Plexus shall
furnish, at no additional charge, Packeteer an electric MS Excel report in a
format and version acceptable to Packeteer. Such report shall be organized by
Assembly serial number and shall include the following information:
(1) Packeteer Assembly part number, (2) Plexus invoice number, (3) Plexus
invoice date; and (4) Packeteer Purchase Order number. Packeteer may request
modifications to this report with reasonable notice and Plexus agrees to use it
reasonable best efforts to facilitate Packeteer’s request at no additional
charge. In the event Plexus

“CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



can provide an alternative means in which Packeteer may obtain and download the
above report electronically to load into Packeteer’s systems, the parties agree
to work in good faith to work towards implementing such change.



5.4   Taxes

Packeteer shall be responsible for sales, use, excise or custom taxes or duties
resulting from the sale or shipment of the Assemblies in accordance with its
Purchase Orders. In the event Plexus is required to pay such tax, Packeteer
shall reimburse Plexus for the same subject to Section 5.2. If the transaction
between Plexus and Packeteer is exempt from all such taxes, Packeteer shall
provide Plexus with a tax exemption certificate or other document acceptable to
all taxing authorities at the time the order or contract is submitted. Packeteer
assumes responsibility for obtaining resale certificates from its customer.



5.5   Insurance

a. Plexus represents that it has procured and at all times during the term of
this Agreement shall maintain the following minimum levels of insurance,
covering activities and obligations undertaken by Plexus pursuant to this
Agreement:



  i)   Workers’ Compensation and Employer’s Liability Insurance

Limits of Liability
Workers’ Compensation — statutory limits
Employer’s Liability- $1,000,000



  ii)   General Liability, Comprehensive Form, including but not limited to:

Premises – Operations
Completed Operations
Contractual
Broad Form Property Damage
Personal Injury
Limits of Liability
Bodily Injury: $1,000,000 per occurrence; $2,000,000 aggregate.
Property Damage: $1,000,000 per occurrence; $2,000,000 aggregate.
OR
Combined Single Limit. Bodily Injury and Property Damage
$1,000,000 per occurrence; $2,000,000 aggregate.

               iii) Property Insurance to cover the replacement value of the
finished Assemblies work in process and all Components, including
Customer-Supplied Components and all Packeteer tooling and other Packeteer
equipment or supplies while under the control of Plexus up to and prior to
shipment of the Assembly to Packeteer or Packeteer’s customer. Packeteer shall
be named loss payee on such policies for all such property owned by them.

b. Plexus shall procure additional amounts or categories of insurance coverage,
if required by law. Prior to commencing work, Plexus shall provide executed
certificates of insurance to Packeteer evidencing the coverage described above
and copies of such policies upon request. Plexus shall promptly notify Packeteer
of any modification, cancellation, lapse, or termination in such insurance which
may affect Packeteer.

6. QUARTERLY BUSINESS REVIEWS (“QBR”) AND OTHER BUSINESS REVIEWS

Plexus and Packeteer agree to meet quarterly, or as otherwise specified below or
agreed upon by both parties, to discuss the state of business and to review
business performance issues and improvement initiatives. The items to be
reviewed include, but are not limited to, the following:

Packeteer and Plexus Business Trends

Packeteer and Plexus agree to review their business initiatives and any
significant changes that may affect the relationship between Packeteer and
Plexus. In addition, Packeteer will present business trends and performance to

“CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



Forecast so that Plexus can better serve the current Packeteer requirements.
Nothing herein will obligate either party to disclose any information regarding
such party’s business and any such disclosures so made shall be made in the
disclosing party’s sole discretion.

Cost Savings Initiatives (Components and Labor)

Plexus and Packeteer agree to review initiatives to reduce cost from the bill of
materials and manufacturing process for the Assemblies.

Physical Inventory Review

Plexus and Packeteer agree to review inventory and other reporting requirements
set forth herein and Plexus’ Assembly handling and inventory procedures.

Volatile Component Pricing Meeting

Plexus and Packeteer agree to review the Volatile Component List on a monthly
basis. The Volatile Component List shall include those Components as agreed and
adjusted from time to time by the parties.

OX Components Review

Plexus and Packeteer agree to review the OX Report on a monthly basis in order
to adjust the manner in which Plexus place orders for Components if Packeteer
views the value of such Components as being excess.

Delivery Performance

Plexus and Packeteer agree to measure, review and discuss delivery performance
for all Assemblies. Both parties agree to measure actual delivery dates as
compared to Packeteer requested delivery dates and to Plexus’ expected delivery
dates.

Quality Performance

Plexus and Packeteer agree to discuss the agreed upon quarterly quality metrics
for the program.

Payment Performance

Plexus and Packeteer agree to review any issues that are preventing payment
within the agreed upon payment terms.

Assembly Pricing

Plexus and Packeteer agree to review Assembly pricing. Any Assembly price
adjustments required shall be based upon total Assembly order quantities,
prevailing Component market prices, supply chain programs, Engineering Change
requests or other relevant data.



7.   INVENTORY MITIGATION/REPORTING/LIABILITY



7.1   Inventory Reporting, Inventory Liability and Coverage

a. Component Mitigation. Plexus may have OX Components on hand or on order as a
consequence of 1) Packeteer Demand adjustments, cancellations or rescheduling of
Purchase Orders by Packeteer, 2) Plexus’ support of increases to Demand by
Packeteer, 3) the failure of Purchase Orders to consume previously Forecasted
requirements, 4) the failure to have adequate or conforming supplies of
Customer-Supplied Components, 5) end of life requirements, 6) economic or
minimum order quantities, or 7) engineering or material change orders. Plexus
will use best reasonable efforts to minimize Component liability to Packeteer
caused by Packeteer Demand changes, cancellations, and other factors. These
efforts will include returning Components to, or restocking Components with
Suppliers, canceling orders with Suppliers, or using Components to meet the
current demand of other Plexus customers but only if first approved by
Packeteer. Packeteer agrees to assist Plexus in such efforts if appropriate and
requested by Plexus.

Packeteer acknowledges that Plexus’ mitigation efforts, even if successful, may
result in cancellation, restocking, and similar charges imposed by Suppliers.
Plexus will obtain Packeteer’s approval prior to incurring such charges.

“CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



If so approved by Packeteer, Packeteer will pay Plexus for the charges imposed
within thirty (30) days from the date of Plexus’ invoice.

b. Component Inventory Reporting. Monthly on Plexus’ own initiative or sooner
upon Packeteer request, Plexus will provide a written report to Packeteer
detailing the level of OX Components at Plexus (the “OX Report”). Packeteer will
respond to Plexus in writing within thirty (30) days of receipt of the OX Report
with any good faith disagreement to it, detailing with reasonable particularity
the nature of any such disagreement. Packeteer’s failure to respond within such
period will represent its acceptance of the OX Report. Should Packeteer disagree
with the OX Report, Packeteer and Plexus will work in good faith to promptly
resolve the disagreement, escalating such disagreement to executive management
at the request of either party and Plexus agrees to provide such additional
information as Packeteer may reasonably request in order to verify the accuracy
of the OX Report and the basis for such Excess Components or Obsolete Components
being procured. Any undisputed portion of the OX Report will proceed to
resolution as provided in Section 7.1.c. below. The parties agree that Packeteer
shall not be obligated to pay for Excess Components or Obsolete Components that
were not procured in accordance with Packeteer Demand, at times reasonably
consistent with the lead-time of such Components at the time of order, and as
otherwise required by the terms of this Agreement or permitted by Packeteer.

c. OX Component Liability Resolution. Subject to having performed the mitigation
and reporting on OX Components as provided above, Packeteer shall within thirty
(30) days from the date of an appropriate Plexus invoice to reflect the
undisputed portion of the OX Report:



  1.   remit payment to Plexus for Obsolete Components at the Component Value;
and     2.   with respect to Excess Components, at Packeteer’s option (i) remit
payment to Plexus for the Excess Material at the Component Value thereof,
(ii) remit a deposit to Plexus for the Excess Material at the Component Value
thereof, or (iii) provide Plexus with a Purchase Order for Assemblies that will
consume the Excess Material within thirty (30) days.

The remittance of a deposit by Packeteer as provided above will represent a
security to Plexus for Packeteer’s Component liability. Plexus and Packeteer
will review any amounts on deposit with Plexus from time to time at either
party’s discretion and make adjustments to the same to reflect the-then current
Component Value of Excess Components. Plexus may hold any such deposits made by
Packeteer under this Agreement in any manner at its discretion. Title and risk
of loss for Components against which a deposit has been made shall remain with
Plexus. Plexus will also retain responsibility to insure and warehouse such
Components according to Plexus’ then-current practices.



7.2   Physical Inventory Reviews

Plexus shall permit Packeteer to conduct physical inventory reviews on a regular
basis as deemed necessary by Packeteer in its sole discretion. During such
reviews, Plexus agrees to provided at no additional cost a person reasonably
familiar with this Agreement and Plexus’ manufacturing and inventory procedures
to assist Packeteer in conducting such reviews. In such event that Packeteer
chooses to migrate from conducting physical inventory reviews to a cycle count
method of tracking inventory, then Plexus shall at no additional cost agree to
provided such services to Packeteer in a method and manner reasonably agreed
upon by the parties.



8.   QUALITY STANDARDS

a. General. Plexus agrees to maintain a quality assurance program compliant with
the requirements of ISO 9001: 2000 and shall be ISO 9001 certified and provide a
copy of certification and/or plan upon request. Plexus additionally agrees to
obtain other Packeteer specified or legally required Assembly certifications if
requested by Packeteer. The cost of procuring such additional services shall be
mutually agreed upon in writing at prior to such services being performed. Upon
Packeteer’s request, Plexus shall provided Packeteer with a statement of origin
and with applicable customs documentation for any Components wholly or partially
manufactured outside of the United States.

b. Workmanship Requirements. Assemblies manufactured by Plexus will be
assembled, inspected, and tested in

“CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



accordance with the Specifications and in accordance with the attached Quality
Plan. Unless otherwise agreed upon in writing, Plexus shall maintain a Product
assurance “workmanship” requirement which mandates internal compliance to
[****]. Target process in writing and product first pass yields (or PPM’s) in
manufacturing shall be jointly agreed to between Plexus Quality Engineering and
the Packeteer. These Packeteer goals will form the basis for Continuous Quality
Improvement (“CI”) Activities at Plexus.



c.   Continuous Improvement.

Plexus and Packeteer agree to hold a CI meeting or conference call as often as
necessary to be established with the Packeteer’s Quality Team and Plexus CI
Team. This CI event will result in documented action items at Plexus that drive
improvement efforts that can be reported to management at both organizations.

d. Chronic Tests Failures (“Production”). Packeteer Assemblies will be
manufactured and tested to the Specifications associated with the current
Assembly revision and the Quality Plan. Assemblies that fail the approved tests
[****] for the same issue or that cannot be repaired by Plexus due to a design
related issue will be deemed non-repairable Assemblies. The non-repairable
Assemblies will be clearly marked as “failed Assemblies.” Both companies agree
to review the status of all “failed Assemblies” within ten (10) business days of
identification and Plexus agrees to dispose of them as directed by Packeteer
either by scrapping the Assemblies or shipping the Assemblies to Packeteer. If
such failure was at no fault of Plexus, Plexus will issue Packeteer an invoice
at the quoted Assembly price with payment terms as described in Section 5 of
this Agreement. Plexus’ test data will be maintained and will be available for
inspection by Packeteer during normal business hours upon reasonable notice.
Plexus agrees to comply with applicable quality procedures and testing as set
forth in the Specifications and the Quality Plan, including the quality
guidelines attached thereto, and Plexus shall provide quality-control records
and reports to Packeteer promptly upon request.

e. Packaging. Packaging will be in accordance with Packeteer’s standards set
forth in the Specifications, unless otherwise mutually agreed in writing.
Packeteer shall specify in the Specifications, the trademarks and trade dress
features to appear on the Assemblies and the publications to be included in the
packaging.

f. Manufacturing and Design Documentation. Plexus shall segregate all materials
and media provided to Plexus by Packeteer or third party contractors, Suppliers
or licensors acting at Packeteer’s request or created by Plexus or third party
contractors, Suppliers, or licensors acting at Plexus’ request, in each case for
use in the services to be performed by Plexus for Packeteer hereunder, and
provide Packeteer with a set of copies thereof as requested by Packeteer from
time to time. Except for copies needed to be retained for Plexus to complete its
obligations under this Agreement and one copy which may be retained in a
segregated manner solely for nonproductive archival purposes for reference
concerning Plexus’ obligation hereunder subject to the confidentiality
provisions set forth herein, Plexus shall turn over such materials to Packeteer
upon termination of this Agreement.



9.   ENGINEERING CHANGES

a. Notice of change. Packeteer agrees to submit all Engineering Changes (EC) to
Plexus in writing. An EC may be a permanent change or a temporary change or
temporary deviation from Packeteer’s Specifications as directed by Packeteer.
Plexus will attempt to evaluate the feasibility of the EC requested by Packeteer
within two (2) business days of receipt and respond to Packeteer in writing with
the potential impact of the EC on current on-hand or on-order inventory,
work-in-progress and the delivery schedule. In the event that Packeteer requests
an EC, Plexus agreed to use its best efforts to implement the EC in an
appropriate manner.

b. Notice of EC impact.

In addition to the written response provided above, Plexus will attempt to
respond to Packeteer within seven (7) business days of Packeteer’s submission of
an EC with a written evaluation of the EC including: a) the cost to modify
tooling or related non-recurring expenses, b) the obsolete quantity of
Components Plexus has on hand and/or on order with its Suppliers related to the
EC which cannot be cancelled by Plexus without penalty, c) the cost to rework
work-in-process and any ongoing unit price adjustment resulting from the EC, d)
the expected effect on the delivery schedule to include the effect on all
in-process work (e.g., re-workable, repairable, etc.), and e) the manner in
which the EC will be implemented. Should an EC affect Plexus’ ability to meet a
previously agreed upon

“CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



Delivery Date, Plexus shall immediately notify Packeteer of such event and shall
provide Packeteer with the alternative Delivery Date. However, Plexus will work
with Packeteer in good faith to avoid any such inability to perform and deliver
the Assemblies required by Packeteer.



10.   TOOLING AND TEST EQUIPMENT

All Packeteer custom tooling produced or obtained by Plexus for the Assemblies
delivered hereunder will be paid for by Packeteer at prices agreed upon by the
parties. Such tooling shall become and remain the property of Packeteer. If
Plexus is required to obtain such custom tooling for Packeteer, Plexus agrees to
invoice Packeteer for such tooling within one (1) business day of such
tooling/equipment being placed into service. Packeteer may also consign tooling
and/or test equipment to Plexus for the manufacture of the Assemblies.

All Packeteer custom tooling and test equipment owned by Packeteer shall be used
by Plexus only for the benefit of Packeteer, and shall be delivered to Packeteer
upon request. Plexus will not cause to occur any lien or encumbrance on any such
tooling or test equipment owned by Packeteer and in Plexus possession. Plexus
will insure any Packeteer owned tooling or test equipment in Plexus’ possession
at the replacement value thereof under the terms of Plexus’ then current
insurance policies.

Plexus shall maintain, repair, calibrate, or upgrade test equipment. Packeteer
will pay for any such services on a time and materials basis subject to Plexus
submitting a quotation and obtaining Packeteer’s acceptance of such quotation
prior to any such services being performed with the exception of routine
maintenance, which routine maintenance shall be performed by Plexus at no
additional cost. Such maintenance shall be quoted by Plexus, and, if accepted by
Packeteer, Packeteer shall issue a Purchase Order for such services. Replacement
parts for test equipment will be charged at Plexus’ cost plus markup as
specified in Addendum 1. Travel expense incurred by Plexus shall not be passed
on to Packeteer unless specifically agreed upon in writing by Packeteer.If
Packeteer requests the return of any tooling and/or test equipment from Plexus
and the return of such tooling prevents Plexus from providing Assemblies or
warranty service to Packeteer, then Plexus shall be relieved of such
obligations.




11.   DOCUMENTATION

Packeteer, individually or through its subcontractors, shall have primary
responsibility for the preparation of Specifications for the Assemblies and all
updates to such Specifications. Packeteer will notify Plexus of any changes to
the Specifications in accordance with Section 9.



12.   LIMITED WARRANTY

Warranty. Plexus warrants that the Assemblies will conform to the Specifications
and be free from defects in workmanship performed by Plexus for a period of
[****] from the date the Assemblies are put into Plexus’ finished goods
inventory, and that Packeteer shall receive good and marketable title to the
Assemblies upon delivery, free of any liens or claims (other than intellectual
property rights, which are addressed in Section 14). With respect to Components,
Plexus will transfer to Packeteer any transferable Component warranties received
from the manufacturer thereof. [****] Plexus shall provide Packeteer with a
report identifying each Component’s warranty and indemnity terms and conditions
at the QBR or sooner at Packeteer’s request. Such warranty shall begin no sooner
than the date such Components are shipped to Plexus by the manufacturer. If
Components may be returned under manufacturer’s warranty, Plexus will, on
Packeteer’s behalf and without additional charge, manage the return of any such
Components to the manufacturer thereof for repair or replacement. Packeteer, at
any time, shall have the right to inspect the Assemblies, Component and/or
work-in-process on Plexus’ premises. If inspection or test is made on Plexus’
premises, Plexus agrees to provide Packeteer inspectors with reasonable
facilities and assistance at no additional charge. No such inspection or
approval by Packeteer shall constitute a waiver of any further warranty claim.

In Warranty Assemblies. Plexus will, at it’s option and free of charge to
Packeteer, repair or replace Assemblies not conforming to the warranties in this
Section 12 provided they are returned to Plexus bearing a return materials
authorization (RMA) number issued by Plexus, securely packaged, with freight
prepaid, and within the warranty period. Plexus’ warranty for replacement or
repaired Assemblies shall be the same as the warranty stated herein provided
that the duration of such warranty shall be limited to the greater of (i) the
duration of the balance of the

“CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



[****] warranty which remained on the original defective Assemblies; or (ii)
[****]. The duration of such warranty shall begin from the date of shipment of
the Assembly to the Packeteer customer or shipment of the Assembly to Packeteer.
Plexus will make all reasonable efforts to respond to Packeteer promptly after
receiving a RMA number request but in no event later than five (5) calendar
days. Plexus will return any Assemblies repaired or replaced pursuant to this
paragraph to Packeteer with freight prepaid. If Plexus is unable to repair or
replace such Assemblies, Plexus will credit Packeteer’s account for any
Assemblies found not to conform to such warranties during the warranty period.
Warranty repairs shall be made within ten (10) business days after receipt of
the non-conforming Assembly. Warranty repairs performed by Packeteer or any
third party will be only on terms to be mutually agreed by the parties.

The above warranty does not apply to:



  §   Design Deficiencies, except that this exclusion will in no way affect any
design warranty made by Plexus under any separate agreement executed by the
parties for the provision by Plexus of design services.     §   Malfunctions,
defects, or failures that result from misuse; abuse; accident; neglect; improper
installation, operation or maintenance; theft; vandalism; acts of God; power
failures or surges; casualty; or alteration, modification, or repairs by any
party other than Plexus, its employees or agents.     §   Customer-Supplied
Components     §   Assemblies shipped by Plexus and not tested according to
agreed-upon test procedures at the direction of Packeteer provided that such
test(s) would have reasonably been determined to have caught such defect.

Plexus warrants that the manufacturing processes employed by it hereunder (other
than those specifically required by Packeteer’s Specifications) shall not
infringe any third-party intellectual property rights.

THE FOREGOING CONSTITUTES PACKETEER’S SOLE REMEDIES AGAINST PLEXUS FOR BREACH OF
WARRANTY CLAIMS. EXCEPT AS PROVIDED IN THIS SECTION, PLEXUS MAKES NO WARRANTIES
WITH RESPECT TO THE ASSEMBLIES OR ITS SERVICES HEREUNDER, EXPRESS OR IMPLIED,
INCLUDING ANY IMPLIED WARRANTIES RESPECTING NONINFRINGEMENT, OR MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OR ANY IMPLIED WARRANTIES ARISING FROM A
COURSE OF PERFORMANCE, A COURSE OF DEALING, OR TRADE USAGE. PLEXUS MAKES NO
WARRANTY WITH RESPECT TO MANUFACTURING SOFTWARE. ALL SOFTWARE IS PROVIDED “AS
IS,” PROVIDED HOWEVER PLEXUS SHALL NOT INCLUDE ANY SUCH MANUFACTURING SOFTWARE
IN THE ASSEMBLIES. FOR THE PURPOSE OF THIS SECTION, MANUFACTURING SOFTWARE SHALL
MEAN SOLELY THAT SOFTWARE USED BY PLEXUS IN ITS MANUFACTURING PROCESS.

Out-of-Warranty Assemblies. Out-of-Warranty Assemblies returned for repair shall
be evaluated and the cost to repair the Assembly determined by Plexus. Plexus
will notify Packeteer of the estimated repair cost and will await written
authorization from Packeteer before commencing repairs. Packeteer shall pay
shipping charges for out-of-Warranty Assemblies. Out of warranty repairs shall
be warranted for [****]with respect to the repair work performed. Warranty
repairs shall be made within ten (10) business days after receipt of the
non-conforming Assembly. Any repair services requested of Plexus by Packeteer
not explicitly covered by the above warranty, including, but not limited to,
upgrade services, will be out-of-warranty services and performed by Plexus at
its option and on a time and materials basis or as otherwise mutually agreed
upon in writing by the parties. In addition, Assemblies for which Plexus cannot
duplicate the failure reported by Packeteer and such conformity is verified by
Packeteer, shall be returned to Packeteer and Plexus will invoice Packeteer, and
Packeteer shall pay, Plexus shipping charges.



13.   PROPRIETARY RIGHTS

All intellectual property produced or developed (i) by Packeteer during the term
of this Agreement in connection with the Assemblies, (ii) by Plexus relating to
the design of the Assemblies, or (iii) by Plexus relating to any test

“CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



services, tooling, or fixtures used to manufacture, test, or configure-to-order
the Assemblies and that are custom in nature to the Assemblies shall be owned
exclusively by Packeteer. All intellectual property produced or developed by
Plexus during the term of this Agreement in connection with the manufacturing
process, including relating to any test services, tooling, or fixtures (so long
as such test, tooling, stencil, or equipment intellectual property is not custom
in nature to the Assemblies) shall be owned exclusively by Plexus (“Plexus IP”).
Except with respect to the Plexus IP, Plexus hereby assigns, transfers and
conveys to Packeteer all copyright rights in the Assemblies and other services,
including but not limited to works qualifying as “works made for hire” as
defined in the U.S. Copyright Laws (U.S.C. Title 17 – Copyrights). Except for
any licenses and immunities that are expressly granted by this Agreement,
nothing in this Agreement or any course of dealing between the parties will be
deemed to create a license from either party to the other of any intellectual
property right, whether by estoppel, implication, or otherwise. Each party
expressly reserves all rights under trade secrets, patents, trademarks,
copyrights or maskworks owned by such party.

To the extent that Plexus incorporates into Assemblies or other services
provided to Packeteer any of Plexus’ pre-existing works and with respect to
Plexus IP, Plexus agrees to grant, and hereby grants to Packeteer a
non-exclusive, fully paid up, world-wide, non-transferable, and perpetual
license under such Plexus intellectual property rights to copy, distribute,
display, perform and make derivative works of such intellectual property to the
extent reasonably necessary for Packeteer to make, use, or sell the Assemblies.
Any such derivative works developed by Packeteer shall be promptly disclosed to
Plexus and will be owned by Plexus.

If Plexus incorporates any works of any third party into the Assemblies as a
result of the subcontracting of any work to be performed hereunder, Plexus
agrees to acquire for Packeteer, at no additional cost to Packeteer, a fully
paid up, non-exclusive, world-wide, and perpetual license to copy, distribute,
display, perform and make derivative works of such third party works to the
extent reasonably necessary for Packeteer to make, use, or sell the Assemblies.

Plexus shall provide any reasonable assistance necessary for Packeteer to
perfect its rights in the Assemblies. Plexus’ obligation under this section
shall survive and continue beyond the expiration or termination of this
Agreement.



14.   INDEMNIFICATION

Packeteer agrees to defend at its expense, hold harmless and indemnify Plexus,
its officers, shareholders, directors, employees, and agents, from and against
any judgments, liabilities, claims, demands, expenses, or costs (including
reasonable attorneys’ fees) to the extent arising from any claim, action, or
allegation relating to the Specifications of the Assemblies or the infringement
by the Assemblies of any third party intellectual property right, except with
respect to infringement caused by Plexus’ deviation from Packeteer’s
Specifications without Packeteer’s written consent or for which Plexus has an
indemnification obligation to Packeteer under the paragraph below. Plexus shall
notify Packeteer promptly upon becoming aware of any claim or action pursuant to
which indemnity will be sought and shall provide reasonable assistance to
Packeteer, at Packeteer’s expense, in the defense of any such action. Packeteer
shall have sole control over the defense or settlement of any such proceeding or
claim. Plexus, at its own expense, shall protect, defend, hold harmless, and
indemnify Packeteer, and shall pay any damages, agreed upon settlement amounts,
or necessary costs (including reasonable attorney fees and fines) finally
awarded with respect to all proceedings or claims against it for the
infringement of any intellectual property rights to the extent resulting from
(i) Plexus’ manufacturing process or its manufacture of tooling or fixtures and
test development services or (ii) Plexus’ deviation from Packeteer’s
Specifications without Packeteer’s prior written consent. Plexus shall not have
any indemnification obligation to the extent resulting from (1) compliance with
Packeteer’s Specifications; or (2) infringement or alleged infringement caused
by Customer-Supplied Components. Plexus shall have sole control over the defense
or settlement of any such proceeding or claim.

Furthermore, each party shall indemnify and defend the other party against all
claims, suits, losses, expenses, and liabilities for bodily injury, personal
injury, death, and tangible property damage directly or indirectly caused
through the willful misconduct or gross negligence of such party or of any
person for whose actions said party is legally liable.



15.   TERMINATION

“CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



Either party may terminate this Agreement at any time and for any reason upon
one hundred fifty (150) days prior written notice to the other party. In
addition, either party may terminate this Agreement in the event that the other
party (i) fails to cure a material default under this Agreement within
forty-five (45) days after receiving written notice thereof or (ii) becomes
insolvent, files, or has filed against it a petition in bankruptcy, makes an
assignment for the benefit of creditors, or generally becomes unable to pay its
debts as they become due.

After the issuance by either party of a notice of termination under this
Section 15 hereof, and prior to the termination of this Agreement, Plexus will
accept Purchase Orders, subject only to Component availability from the supply
chain and the flexibility parameters of Section 4.2 hereof, to accommodate
Packeteer’s “last time buy” requirements. Should the fulfillment by Plexus of
these requirements extend beyond the actual termination date of this Agreement,
the terms of this Agreement will nevertheless survive such termination and apply
to such Purchase Orders and their fulfillment. However, Plexus may require that
Packeteer establish an escrow account for the payment of the Assemblies should
the notice of termination be due to Packeteer breach but shall not be obligated
to accept Purchase Orders if Packeteer is in breach of Section 14 hereof or if
the fulfillment of the same will extend beyond sixty (60) days after the
termination of this Agreement based upon the Manufacturing Lead-Time established
prior to the date notice of termination is given, which is expected not to
exceed four (4) weeks from the receipt of Packeteer’s Purchase Order.

Upon termination of this Agreement, all outstanding Packeteer Purchase Orders
shall be fulfilled subject to the terms and conditions of this Agreement unless
otherwise cancelled by Packeteer. Furthermore, subject to the following
paragraph, Packeteer agrees to pay Plexus the Component Value of any Components
on hand or on order as of the date of Termination provided the quantity of such
Components was procured in accordance with this Agreement.

Plexus will use best reasonable efforts to minimize Component liability to
Packeteer caused by termination. These efforts will include returning Components
to, or restocking Components with Suppliers, canceling orders with Suppliers, or
using Components to meet the current demand of other Plexus customers but only
if first approved by Packeteer. Packeteer agrees to assist Plexus in such
efforts if appropriate and requested by Plexus.

Upon termination or expiration of this Agreement, Plexus shall immediately
deliver or destroy, at Packeteer’s direction, all Packeteer Confidential
Information, Assemblies, Components and Components on order for which Packeteer
has paid for, and other materials, equipment, tools and other items in Plexus’
possession or which were provided to Plexus by Packeteer or purchased by
Packeteer. With respect to equipment, tools, Components and other materials that
Plexus has purchased at Packeteer’s direction and on Packeteer’s behalf,
Packeteer shall be required to have reimbursed Plexus for such materials prior
to Plexus delivering them to Packeteer.



16.   CONFIDENTIALITY

The parties shall abide by the terms and conditions of that certain
Non-Disclosure Agreement entered into by them and dated January 17, 2005. All
information provided by Packeteer with respect to the manufacture, testing or
packaging of the Assemblies shall be treated as Confidential Information of
Packeteer whether or not marked as “Confidential” but so long as such
information qualifies as Confidential Information under said Non-Disclosure
Agreement.




17.   SURVIVAL

Sections 1, 2, 5, 12, 13, 14, 15, 16, 17, 18, 21, 22, 23, 24, 25, 26, 27, 28,
29, 30, 31, 32, 33, 34, 35, 36, 37 of this Agreement shall survive the
termination of this Agreement in accordance with their terms. In addition, the
terms of this Agreement shall survive termination in the event of performance by
the parties after termination as provided under Section 15.



18.   LIMITATION OF LIABILITY

EXCEPT WITH RESPECT TO SECTIONS 14, AND 16 OF THIS AGREEMENT, IN NO EVENT,
WHETHER AS A RESULT OF BREACH OF CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCT LIABILITY, OR OTHERWISE, SHALL EITHER
PARTY BE LIABLE TO THE OTHER FOR ANY LOSS OF PROFITS, LOSS OF USE, OR ANY
SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR EXEMPLARY DAMAGES OF ANY KIND
(“CONSEQUESTIAL DAMAGES”),

“CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



WHETHER OR NOT SUCH PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND
NOTWITHSTANDING THE FAILURE, OR ESSENTIAL PURPOSE, OF ANY REMEDY.



19.   FORCE MAJEURE

Except with respect to obligations for the payment of money, neither party shall
be liable for any delay in or failure of performance under this Agreement due to
any contingency beyond said parties’ reasonable control, including, but not
limited to, an act of God, war, acts of terrorism, insurrection, fire, riot,
sabotage, an act of public enemy, flood, storm, accident, Component shortages,
or changes in laws or regulations. In the event either party becomes aware of
any such event that may lead to a force majeure claim, such party shall
immediately advise the other party and shall agree to take all precautions to
avoid such event impacting the manufacture of the Assemblies.



20.   ASSIGNMENT

Neither Plexus nor Customer shall assign this Agreement, or any of its rights or
delegate any of its responsibilities under this Agreement, and any purported
attempt to do so will be null and void, unless agreed to by both parties in
writing; provided, however, that Plexus and Customer may, without consent,
assign this Agreement to any successor organization resulting from a merger,
spin-off, or other reorganization, or any sale of all or substantially all of
such party’s assets provided Plexus agrees that it shall not be permitted in any
event to assign this Agreement to a competitor of Packeteer and provided Plexus
provide advance written notice of such action as soon as practicable. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their successors and permitted assigns.



21.   ALTERNATE DISPUTE RESOLUTION (“ADR”)

Each party shall escalate any disputes arising hereunder to executive
management, who will make good faith efforts to resolve the dispute in a timely
manner. If attempts to resolve a dispute by each parties’ executive management
fail, then the dispute will be mediated by a mutually acceptable mediator to be
chosen by Packeteer and Plexus within forty-five (45) days after written notice
by either party demanding mediation. Such mediation shall be conducted in Santa
Clara County, California. Neither party may unreasonably withhold consent to the
selection of a mediator, and Packeteer and Plexus will share the costs of the
mediator equally. Each party shall pay its own attorneys’ fees. By mutual
agreement, however, Packeteer and Plexus may postpone mediation until each has
completed some specified but limited discovery regarding the dispute. The
parties may also agree to replace mediation with some other form of alternate
dispute resolution, such as neutral fact finding or a mini-trial.

Any dispute which cannot be resolved between the parties through negotiation,
mediation, or other form of ADR within three (3) months of the date of the
initial demand for ADR by one of the parties may then be submitted to a court of
competent jurisdiction. The use of any ADR procedures will not be construed
under the doctrines of laches, waiver, or estoppel to affect adversely the
rights of either party. Nothing in this Section will prevent either party from
resorting to judicial proceedings if (i) good faith efforts to resolve the
dispute under these procedures have been unsuccessful, or (ii) interim relief
from a court is necessary to prevent serious and irreparable injury to that
party or to others.



22.   APPLICABLE LAW

The parties hereby agree that this Agreement shall be governed by and will be
construed in accordance with the laws of the State of New York, irrespective of
the conflicts of law provisions thereof. Neither the sale of Assemblies nor any
services performed in accordance with this Agreement shall be governed by, or
subject to, the United Nations Convention on Contracts for the International
Sale of Goods.



23.   TRADEMARKS AND TRADE NAMES

Except with respect to either parties legal or securities reporting obligations,
neither this Agreement nor the sale of Assemblies hereunder shall be deemed to
give either party any right to use any of the other party’s trademarks or trade
names without such other party’s specific, written consent. Packeteer
specifically shall have the right to identify Plexus as its contract
manufacturer.



24.   COMPLIANCE WITH GOVERNMENT REQUIREMENTS

“CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



In the performance of this Agreement, Plexus shall at all times comply with all
applicable governmental laws, statutes, ordinances, rules, regulations, orders
and other requirements, including, without limitation, such governmental
requirements applicable to environmental protection, wages, hours, equal
employment opportunity, nondiscrimination, health, safety and working
conditions. Plexus shall comply with the provisions outlined in the Equal
Opportunity Clauses of Executive Order 11246, (60-1.4), section 503 of the
Rehabilitation Act of 1973, (60-741.5), and, section 402 of the Vietnam Era
Veterans Readjustment Act of 1974, (60-250.5), as well as any other regulations
pertaining to these orders. In particular, without limitation of the foregoing,
Plexus acknowledges and agrees that the Assemblies are subject to restrictions
and controls imposed by the Export Administration Act and the Export
Administration Regulations and other laws and regulations of the United States
and any other applicable government or jurisdiction as enacted by the United
States or such other government or jurisdiction from time to time (“the Acts”).
Plexus hereby agrees to comply with such restrictions and controls as imposed by
the Acts. Plexus agrees that neither the Assemblies will be exported, directly
or indirectly, in violation of these laws, or used for any purpose prohibited by
these laws, including without limitation, nuclear, chemical, or biological
weapons proliferation. Notwithstanding the foregoing, Packeteer shall assume
responsibility to secure any export licenses or other approvals required to ship
the Assemblies to Packeteer’s customers. Plexus will not be responsible for
Packeteer’s failure to comply with the Acts in such effort or any compliance by
Plexus with Packeteer instructions with regard to the shipment of Product. In
the event that Packeteer’s assistance is necessary to achieve such compliance,
Plexus shall promptly notify Packeteer. Upon Packeteer’s request, Plexus shall
provide Packeteer with documentation demonstrating Plexus’ compliance with such
governmental requirements. After reasonable notice and under reasonable
conditions, Packeteer shall have the right to inspect and copy any records of
Plexus regarding such compliance.



25.   INSURANCE, TAXES AND BENEFITS

Plexus shall have full and exclusive liability for the payment of, and Plexus
shall pay, any and all taxes and contributions for unemployment insurance, old
age retirement benefits, workers’ compensation insurance or benefits, life
insurance, pensions, annuities and similar benefits and any other
employment-related costs, obligations, and duties which may now or hereafter be
imposed by law, collective bargaining agreements or otherwise with respect to
persons employed by Plexus for the performance of services under this Agreement.



26.   SOLICITATION OF EMPLOYMENT

Plexus agrees not to recruit, divert or solicit the employment of any Packeteer
employee during the term of this Agreement and for a period of ninety (90) days
following termination of this Agreement. If Plexus violates this provision, the
parties agree that Plexus shall pay Packeteer the equivalent of six (6) month’s
salary for each of the employees so solicited. The foregoing shall not prohibit
Plexus from making general solicitations, such as by advertisement, and hiring
any Packeteer employee responding to such general solicitation.



27.   USE OF PACKETEER RESOURCES

If given authorization to utilize Packeteer resources (e.g. computer resources),
Plexus agrees to use such resources strictly for performing the services
hereunder to Packeteer. Any other or unauthorized use will subject Plexus to
immediate termination of the Agreement without further payment. Upon such
termination, Packeteer does not waive any possible legal action arising from the
unauthorized use of Packeteer resources.



28.   NOTICES

All notices shall be in writing and shall be deemed given on the date deposited
in the United States mail, postage prepaid, registered or certified, with return
receipt requested. Notices shall be addressed at their respective addresses
appearing in the introductory section of this Agreement, but each party may
change its address by written notice in accordance with this section.

“CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



29.   INSPECTION

At no additional cost, at reasonable times and under reasonable conditions,
Packeteer, its agents and Packeteer’s customers or potential customers shall
have the right to inspect Plexus’ facility. However, inspection of Plexus’
facility by a Packeteer agent, customer or potential customer shall be subject
to Plexus’ consent, which shall not be unreasonably withheld. Additionally,
Packeteer and its agents shall have the right to inspect and audit Plexus
records and facility as they pertain to the services performed by Plexus under
this Agreement. At the conclusion of any services performed under this
Agreement, Packeteer shall have the right to make any final inspection or tests
that Packeteer shall deem advisable, but at reasonable times and under
reasonable conditions.



30.   TITLES AND HEADINGS

All titles or headings utilized in this Agreement are for convenience only and
shall not be considered in construing or interpreting this Agreement. The titles
or headings used in this Agreement shall not define, limit, extend or describe
the scope of this Agreement or the intent of its provisions.



31.   LANGUAGE

The parties agree that (i) the English language shall be the exclusive and
official language of this Agreement, (ii) this Agreement shall be interpreted
exclusively in the English language, and (iii) the English language will govern
all future relations of the parties, including, but not limited to, any
proceeding, mediation, arbitration, dispute, or claim hereunder.




32.   RELATIONSHIP OF THE PARTIES

Neither party is designated or appointed an agent or representative to the other
party and no party will have any authority, either expressed or implied, to
create or assume any agency or obligation on behalf of or in the name of the
other party. The relationship of Plexus to Packeteer is that of independent
contractor, and neither party will have any responsibility for, or obligations
to, the employees of the other.



33.   SEVERABILITY

If any provision of this Agreement is adjudged to be unenforceable in whole or
in part, such adjudication shall not affect the validity of the remainder of
this Agreement. Each provision of this Agreement is severable from every other
provision and constitutes a separate, distinct and binding covenant.



34.   COOPERATION

The parties cooperated in the preparation and negotiation of this Agreement and
this Agreement will not be construed against or in favor of any party by virtue
of the identity, interest, or affiliation of its preparer.



35.   NON-WAIVER

Failure by either party to exercise any right granted in this Agreement shall
not be deemed a waiver of such right. A waiver of any right under this Agreement
must be in writing and signed by an authorized representative of the party
making such waiver.



36.   ENTIRE AGREEMENT; MODIFICATION

This Agreement and the Addendums attached hereto or referenced herein contains
the entire understanding of the parties pertaining to the subject matter hereof,
and no other agreements, oral or otherwise, shall be deemed to exist or to bind
the parties pertaining to the subject matter hereof. This Agreement may not be
modified or terminated orally, and no claimed modification, termination, or
waiver shall be binding unless in writing and signed by authorized
representatives of both parties. Where there is any conflict or inconsistency
with the express terms in this Agreement and the attached Addendums, the terms
of this Agreement shall supersede such conflicting or inconsistent terms and
conditions. The parties expressly agree that any preprinted terms and conditions
on any Plexus or Packeteer forms or documents shall be void and of no effect in
interpreting the obligations of either party during the term of this Agreement.



37.   COUNTERPARTS; FACSIMILE SIGNATURES

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which when taken together shall constitute one
and the same instrument. The delivery of signatures to this

“CONFIDENTIAL TREATMENT REQUESTED”

 



--------------------------------------------------------------------------------



 



Agreement by facsimile transmission shall be binding as original signatures.

In witness whereof, the parties have executed this Agreement as of the Effective
Date.

                  PACKETEER, INC.       PLEXUS SERVICES CORP.
 
               
By:
          By:                      
 
               
Name:
          Name:                      
 
               
Title:
          Title:                      
 
               
Date:
          Date:                      

“CONFIDENTIAL TREATMENT REQUESTED”

 